Citation Nr: 1829103	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  09-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide or chemical exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a rating in excess of 30 percent for psychoneurosis with anxiety and depression prior to March 11, 2014, and in excess of 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008, May 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran and his friend testified at a Board hearing conducted at the Board's Central Office before the undersigned Veterans Law Judge.

In May 2016, the Board granted the Veteran's claim for service connection for tinnitus and remanded the four current issues on appeal for further development.

In November 2017, the Board requested a Veteran Health Administration (VHA) opinion as to the prostate cancer issue.  The VHA opinion was obtained in December 2017.  The Veteran and his representative were furnished a copy of the opinion in December 2017 and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Subsequently, in December 2017, the Veteran indicated he had no further evidence or argument to submit, and that he would like the Board to proceed with adjudication of the issue.



FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange during service.

2.  The Veteran's prostate cancer is not related to service.

3.  The Veteran does not have left ear hearing loss.

4.  The Veteran's right ear hearing loss is not related to service.

5.  Prior to March 11, 2014, the Veteran's psychiatric disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not more severe symptomatology.

6.  From March 11, 2014, the psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity, but not more severe symptomatology.

7.  The Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for prostate cancer, to include as presumptively due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for a rating for psychoneurosis in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran who was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  38 C.F.R. § 3.309(e).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prostate Cancer

The Veteran contends that he developed prostate cancer as a result of exposure to Agent Orange during service.  Alternatively, he contends that his prostate cancer developed as a result of exposure to herbicides other than Agent Orange or from his exposure to chemicals during service, including aircraft fuel and transmission fluid.

The Board notes at the outset that the Veteran has a current disability of prostate cancer.  After being diagnosed with prostate cancer, he underwent a March 2010 radical prostatectomy.

In November 2010, the Veteran submitted a statement in which he indicated he was stationed at Ubon Air Force base between September 1972 and September 1973.  He stated he worked as an aircraft electrician on AC-130 gunships in the defoliated section of Ubon.  In February 2011, the Veteran stated many of his jobs as an electrician were performed on test pads near the perimeters of the air field.  Additionally, a statement was submitted in January 2014 from a soldier who served with the Veteran.  He indicated that he and the Veteran performed numerous A/C generator removals and installations on AC-130 gunships.  He stated the performance of these tasks were on run-up pads located at the end of a runway and near the perimeters of the air base.  He noted this area was completely void of any vegetation, similar to what he had seen in Vietnam where herbicides were used.  As noted, the Veteran's service personnel records confirm that he served at Ubon airfield in Thailand, between May 1972 and August 1973.

A December 2012 VA memorandum of record failed to reflect the use of Agent Orange on the Air Force base during the period of time in which the Veteran served.  The RO indicated it could not document or verify that the Veteran or his unit personnel were exposed to Agent Orange during his service at Ubon Air Force base.  The data also did not support that the Veteran or his unit personnel had duties in close proximity to the base perimeter supportive of exposure to herbicides.  See Veterans Benefits Administration Manual M21-1, IV.ii.1.H.5.b.

Despite the Veteran's service in Thailand at Ubon Air Force base, the Board finds that the Veteran was not exposed to tactical herbicides during service, including Agent Orange.

The Board notes the Veteran's military occupational specialty (MOS) as an aircraft electrical repairman is not one of those listed in the M21-1 as having duties near the air base perimeter and he has not contended otherwise.  Moreover, the Veteran's MOS was not found to be a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise such where he was required to serve near the air base perimeter.

The Board has considered the Veteran's statements, as well as the statement from his fellow service member, in support of his contention that his duties required visits to runways in an area exposed to Agent Orange.  However, the Board assigns greater probative weight to the information provided by the service department, particularly given that the Veteran's statements do not provide a level of detail sufficient to conclude that he was exposed to Agent Orange.  Although the Veteran is competent to report that which is capable of his lay observation, there is no indication that he has the scientific training or expertise to identify herbicides he believes were sprayed.  He has also not reported with sufficient specificity his exposure to herbicides on the perimeter of the Air Force base he served on.

In sum, the Veteran's assertions of herbicide exposure are outweighed by the more probative evidence to the contrary.  The Veteran's MOS is not one which the VA provisions recognize as having duties on or near the Air Force base perimeter, and the record does not support a finding that he otherwise worked on or near the perimeter of a listed airbase in Thailand.  Thus, service connection for prostate cancer based on Agent Orange exposure is not warranted.

While exposure to Agent Orange cannot be affirmatively established in this case, the Veteran has alternatively contended that service connection is warranted for prostate cancer based on in-service exposure to herbicides other than Agent Orange, as well as aircraft fuel and transmission fluid.  The claim came before the Board in May 2016 and was remanded for the Veteran to be afforded a VA examination in this regard.

The Veteran was afforded a September 2016 VA examination in which the examiner noted the Veteran's 2010 prostate cancer and symptoms from such, but did not provide an etiology opinion.  An October 2016 addendum opinion was obtained in which the examiner indicated the Veteran's prostate cancer was less likely than not incurred in or caused by service.  She stated a large study of over 2,000 men exposed to jet fuel and transmission fluid was performed by Selden and Ahlborg in 1986-87.  She noted the study followed several service members who were exposed to large quantities of jet fuel and transmission fluid.  She indicated the result of the study yielded no increase in the cancer risk of the service members greater than in the general population.  Therefore, she concluded, it is less likely than not the Veteran developed prostate cancer following service as a result of his service, to include his exposure to non-Agent Orange herbicides and chemicals (aircraft fuel and transmission fluid) in service.

As noted previously, the Board obtained a VHA expert medical opinion in December 2017.  The opinion was authored by a staff urologist at a VA Medical Center who is also an associate professor of the urology division of the surgery department.  The physician indicated initially, straight lines between any chemical exposure and cancer can never be drawn and long-term exposure to non-carcinogenic chemicals in the environment at low-doses have been shown to have carcinogenic potential.  Further, he indicated, medical literature supports that little is understood about the combined effects of chemicals, the environment, and genetics at a mechanistic level.

With regard to the Veteran, the physician stated there are a few weak associations in peer reviewed medical journals linking prostate cancer to herbicide use.  He noted there is supportive evidence linking prostate cancer to farmers who had "substantial" exposure to pesticides, as compared to unexposed farmers.  He indicated although the Veteran had exposure to herbicides for a short period during his service, it would not be enough to be considered a substantial amount of herbicide exposure.  Therefore, he concluded that the Veteran's in-service exposure to non-Agent Orange herbicides did not result in his development of prostate cancer following service.

With regard to direct service connection, the Board finds the preponderance of the evidence is against the claim of service connection for prostate cancer.  The small amount of exposure the Veteran had to non-Agent Orange herbicides, as well as aircraft fuel and transmission fluid, did not lead to his development of prostate cancer many years later.

The Board finds the October 2016 and December 2017 medical opinions are the most probative evidence of record.  These persuasive opinions adequately support that the Veteran's prostate cancer is not causally related to his in-service exposure to chemicals and non-Agent Orange herbicides.  The opinions provided a complete rationale, as well as clear conclusions with supporting references to medical literature in support.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While there was an acknowledged association between chemicals and non-Agent Orange herbicides with prostate cancer, an association is not a causal link.  Further, the Board notes there are no contrary medical opinions of record supporting a connection between the Veteran's in-service chemical and herbicide exposure and his diagnosed prostate cancer.

In summary, the preponderance of the evidence does not support a causal link between the Veteran's in-service exposure to non-Agent Orange herbicides and chemicals with his prostate cancer.  The Board sympathizes with the Veteran's prostate disability and the March 2010 radical prostatectomy he underwent.  However, the probative medical evidence of record does not show that the prostate disorder was related to service and there are no medical opinions in support.  Therefore, the benefit-of-the-doubt rule does not apply as the preponderance of the evidence is against the claim and service connection is not warranted for prostate cancer.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

The Veteran contends that his current hearing loss is related to in-service exposure to hazardous noise.

Initially, the Board finds the Veteran has current right ear hearing impairment for VA purposes.  As noted in the March 2016 Board remand, a March 2009 VA examination showed this.  Additionally, pursuant to the Board's remand, another VA examination was conducted in September 2016.  This report also shows right ear hearing impairment under 38 C.F.R. § 3.385.

Although the March 2016 Board remand noted that the provisions of 38 C.F.R. § 3.385 were met, on further consideration, this statement was not entirely correct as the March 2009 VA examination did not show left ear hearing impairment for VA purposes in the left ear.  Additionally, the September 2016 VA examination continues to show that the Veteran does not have hearing impairment for VA purposes under 38 C.F.R. § 3.385.  There was no 40 dB result at any of the requisite Hertz levels, or 26 or higher dB result at three of the requisite Hertz levels.  Moreover, the speech discrimination score was 96 percent, which is not 94 percent or lower.  Thus, service connection is not warranted for left ear hearing loss as the current disability element is not met for that ear.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, as to the right ear, an in-service occurrence of hazardous noise is established.  The Veteran's service treatment records (STRs) do not show hearing loss, including during December 1975 hearing conservation testing and during the December 1976 separation examination.  In May 2016, the Board remanded the case, in part, to request any additional STRs.  No other STRs could be located and any additional attempts would be futile, and the Veteran was notified of this in a February 2017 letter.

Nevertheless, the Veteran's MOS was an aircraft electrical repairman, as reflected by his service personnel records.  Further, the Veteran reports that he was not issued hearing protection during a portion of his period service (specifically his service at Langley Air Force base and his service in Thailand).  The Board finds that the Veteran's reports of in-service noise exposure are consistent.  Thus, the evidence of record establishes the Veteran was exposed to hazardous noise in service and the in-service incurrence element is established.  Therefore, the remaining question is whether the Veteran's current right ear hearing loss is related to the in-service noise exposure.

Although the March 2009 VA examiner determined that it is less likely than not that the Veteran's hearing loss began during service from the loud exposure, the Board found the opinion to be inadequate in the March 2016 remand.

After the September 2016 VA examination was conducted pursuant to the Board's remand, the examiner gave the opinion that the Veteran's hearing loss is less likely related to military noise exposure.  She indicated that the Veteran's July 1970 enlistment examination and December 1976 separation examination both revealed normal hearing.  However, she acknowledged significant threshold shifts noted at 1000-2000 Hertz.  The examiner stated the shifts are not typical of noise exposure and further, the Veteran has a mixed hearing loss which is also not typical of noise exposure.  The examiner further noted the most common indicator of noise-induced hearing loss is the presence of a notch (decreased hearing) on audiograms around Hertz frequencies of 3000, 4000 or 6000, with a return toward normal hearing at 8000 Hertz.  She stated the objective testing in the service records does not support the Veteran's reported hearing loss onset and additionally, relevant medical literature supports "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right hearing loss.  The most probative evidence does not support the Veteran's in-service noise exposure led to his current right ear hearing loss.  The Board accords great probative weight to the opinion from the September 2016 VA examiner.  With regard to the question of etiology, this doctor of audiology provided a highly persuasive rationale in determining that the Veteran's right ear hearing loss is not related to his in-service noise exposure.  The opinion was predicated on a thorough review of the evidence, including the Veteran's current audiological results and in-service audiology results.  Her opinion contains clear conclusions with supporting data and reasoned medical explanations connecting the two.  The opinion also reflects consideration of available medical literature and studies in support of her conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Significantly, she concluded given the Veteran's normal hearing at separation from service, the other objective test results in the service treatment records, as well as his current mixed hearing loss, it is less likely than not that his hearing loss is related to service.  Additionally, the Board notes there are no medical opinions of record linking the Veteran's hearing loss to service.

The Board acknowledges the Veteran's contentions that his hearing loss is related to his established in-service noise exposure.  The Board has indicated the Veteran's reports are credible with regard to in-service noise exposure and granted the Veteran's claim of service connection for tinnitus in the May 2016 decision.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after service, which is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board accords greater weight to the audiologist's opinion from September 2016 than to the Veteran's lay evidence in support.

Furthermore, in contrast to the tinnitus claim, the Board does not find that in-service onset of hearing loss and a continuity of symptomatology is shown for right ear hearing loss.  The in-service testing was normal and the Veteran denied experiencing hearing loss at the separation examination.  Moreover, although conducted in connection with a different claim, an April 1977 VA examination shortly after service shows no hearing loss.  Because a compensable degree of hearing loss did not manifest within one year of service and because a continuity of symptomatology is not established, service connection is not warranted under these theories.

In sum, the preponderance of the evidence is against the claim of service connection for hearing loss.  The current disability element is not established for the left ear and the nexus element is not established for the right ear.  Thus, there is no doubt to be resolved and service connection for hearing loss is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating

The Veteran contends increased ratings for his service-connected psychiatric disorder are warranted.  The evidence will be reviewed to determine if the Veteran is entitled to a rating in excess of 30 percent prior to March 11, 2104, and in excess of 50 percent thereafter.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under the provisions of DC 9400 throughout the appeal period.  This DC provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The evidence contains Global Assessment of Functioning (GAF) scores.  However, no further rationale was provided for the GAF score.  However, the GAF score has been found to be unreliable and not sufficient evidence for rating a psychiatric disorder.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018).


Analysis

The Veteran filed a September 2008 claim for an increased psychiatric rating due to worsening symptoms.

The Veteran was afforded a September 2008 VA examination in which the examiner diagnosed him with generalized anxiety disorder.  He reported obsessions, no compulsions and monthly panic attacks.  The examiner indicated the Veteran had become more anxious and depressed over the past years since being laid off from his job.  She noted the Veteran has an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disability.  She reported the Veteran's anxiety and depression were obstacles to his productivity.

The Veteran was afforded a February 2009 VA examination in which indicated the Veteran has generalized anxiety, as well as alcohol dependence.  The examiner indicated the Veteran suffered sleep problems with occasional panic attacks, but not as frequently as previously.  She also noted hypervigilance.  The examiner similarly indicated the Veteran suffers occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

A March 2009 VA examination was provided in which the examiner diagnosed the Veteran with major depressive disorder and substance abuse disorder.  She stated the Veteran suffers from depression, worthlessness, periods of disassociation, with no suicidal or homicidal ideation.  She indicated he has logical thought processes and his judgment and insight are intact.  The Veteran denied recurrent or intrusive and distressing thoughts, nightmares, flashbacks and has no problem with his temper.  The examiner noted the Veteran is also able to concentrate, has no exaggerated startle response and has no physiological reaction when reminded of his time in service.

The Veteran has sought psychiatric treatment through the VA Medical Center.  A September 2013 VA record indicated the Veteran has depression and anxiety with a "very" remote history of suicide attempt.  He indicated presently, he is not suicidal in any way.  A November 2013 VA treatment record indicated the Veteran has profound sleep disturbances, with no suicidal or homicidal ideation.

The Veteran was then afforded a March 2014 VA examination in which the examiner indicated the Veteran suffers occupational and social impairment with reduced reliability and productivity.  The examiner also noted symptoms of depression, anxiety, panic attacks, disturbances of motivation and mood and difficulties in adapting to stressful circumstances, including a work or work-like setting.  She reported the Veteran was appropriately groomed, his speech and thoughts were normal, there were no indications of hallucinations or delusions, he denied suicidal and homicidal thoughts and his attention and concentration were fair.  The examiner indicated the Veteran is capable of managing his financial affairs.  This examination led the RO to increase the Veteran's rating to 50 percent in the April 2014 rating decision effective the date of the VA examination.

The Veteran was afforded a March 2016 Board hearing in which he reported he received ongoing VA psychiatric treatment since 2008, however, there were outstanding VA treatment records.  Thus, the Board remanded the claim in May 2016 and the additional available records were obtained.  It appears that complete psychiatric treatment records have been obtained.  A June 2014 VA record indicated an improvement in psychiatric symptoms and a September 2014 record noted no suicidal or homicidal ideation, as well as no psychotic perceptual disturbance or thought disorders.  An April 2015 VA treatment record indicated the Veteran was eating and sleeping okay with normal thoughts and cognition.  Additionally, a January 2017 record reported moderately severe major depression, recurrent and in remission, with no psychotic perceptual disturbance or thought disorder.  It further indicated the Veteran's cognition is stable.

Additionally, the Veteran was afforded a September 2016 VA examination to determine the severity of his psychiatric disorder.  The examiner indicated the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Additional symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment and disturbances of motivation and mood.  The examiner indicated the Veteran's hygiene and speech were normal, there were no hallucinations or delusions present and his thought processes were normal and devoid of any suicidal or homicidal ideations.  The Veteran also had adequate cognitive functions and was oriented to person, place, time and purpose.

In the light of this evidence, including the VA examination reports of record, the Board finds that the preponderance of the record is against increased ratings for the Veteran's psychiatric disorder.  The VA examinations support that at worst, the Veteran's psychiatric impairment prior to March 11, 2014, approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, his symptoms support the current 30 percent rating prior to March 11, 2014, under DC 9400.

The Veteran was afforded September 2008 and February 2009 VA examinations in which the examiner indicated he suffers occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, supportive of the 30 percent rating.  While sleep impairment and panic attacks were noted, the Veteran's symptoms remained relatively mild and controlled.  Further, the March 2009 examiner indicated symptoms of depression, worthlessness, periods of disassociation.  However, she noted no suicidal or homicidal ideation, and logical thought processes, judgment and insight.  The Veteran also denied recurrent or intrusive and distressing thoughts, nightmares, flashbacks and had no physiological reaction when reminded of his time in service.  Therefore, the Board finds prior to March 11, 2014, the Veteran's psychiatric symptoms support the current 30 percent rating and an increase is not warranted.

The RO increased the Veteran's psychiatric rating to 50 percent, effective March 11, 2014 based in part, on the March 2014 VA psychiatric examination.  This report represents a factually ascertainable increase in severity, which is not shown prior to the date of the VA examination.  Significantly, the examiner concluded the Veteran suffers occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent rating.  The examiner also noted symptoms of depression, anxiety, panic attacks and disturbances of motivation and mood.  However, she reported the Veteran was appropriately groomed, his speech and thought processes were normal, and there were no indications of hallucinations, delusions, or suicidal and homicidal thoughts.

Thereafter, following the May 2016 Board remand, the Veteran was afforded a September 2016 VA examination in which the examiner indicated the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This conclusion actually supports a 30 percent rating and an improvement in the Veteran's symptoms.  Additional symptoms noted by the examiner included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment and disturbances of motivation and mood.  The examiner also found normal speech, thought processes and orientation to person, place, time and purpose.

The Board has reviewed all of the relevant evidence and finds that the two VA examinations, in March 2014 and September 2016, are the most persuasive and probative evidence towards the Veteran's psychiatric severity from March 11, 2014.  The March 2014 examination report is supportive of the current 50 percent rating.  While the September 2016 examiner appears to find an improvement in the Veteran's symptoms, the issue before the Board is whether a rating higher than 50 percent is warranted.

To the extent the Veteran believes he meets the criteria for a 70 percent rating, the Board does not find the lay and medical evidence supports impairment sufficient to approximate the next higher level.  See 38 C.F.R. § 4.7.  The VA examiners and treatment providers are experts who are best able to assess which symptoms are present and, most importantly, their effect on impairment level.  Medical evidence is not categorically necessary to substantiate an appeal for a higher rating, but in this specific case, the Board finds that this is the most probative evidence.

As such, the Board finds that the preponderance of the evidence of record supports the conclusion that the Veteran's psychiatric disability is not productive of occupational and social impairment with deficiencies in most areas to meet the criteria for the next higher 70 percent rating at any time during the pendency of the appeal.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 4.130, DC 9400.  Moreover, the Veteran did not exhibit severe symptoms such as those associated with an even higher 100 percent rating.  During all the VA examinations of record he was alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  His appearance was found to be normal, he did not report any persistent delusions or hallucinations, and there was no gross impairment in his thought processes, communication or behavior.  He also reported no suicidal or homicidal thoughts and is capable of handling his finances.

In reaching the conclusion to deny increased ratings for both rating periods, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As such, a rating in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter, for service-connected psychiatric disorder, is not warranted.

III.  TDIU

The Veteran contends that he is not capable of working in any capacity due to his service-connected psychiatric disorder.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

In this case, service connection has been established for the Veteran's psychiatric disorder, which has been rated at 30 percent from September 9, 2008 to March 10, 2014, and rated at 50 percent from March 11, 2014.  Service connection has also been established for tinnitus, rated at 10 percent from December 9, 2008 and erectile dysfunction, rated as noncompensable from September 22, 2008.  The Veteran's combined rating is currently 60 percent effective March 11, 2014 and the schedular criteria were not met at any point during the appeal period.  See 38 C.F.R. § 4.16(a).

However, if the Veteran is nevertheless unemployable by reason of service-connected disability, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  The crucial inquiry is the same standard as the schedular standard: whether the Veteran is unable to secure and/or follow a substantially gainful occupation by reason of service-connected disabilities.

As noted previously, the Veteran was afforded a September 2008 VA psychiatric examination in which the examiner noted the Veteran has an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disorder.  The February 2009 examiner also indicated an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.

A November 2013 VA treatment record indicated the Veteran stopped working in 2008 due to a series of back surgeries.  It noted he also has a service-connected anxiety problem.

A March 2014 VA examiner stated the Veteran suffers occupational and social impairment with reduced reliability and productivity.  She noted symptoms of depression, anxiety, panic attacks, disturbances of motivation and mood and difficulties in adapting to stressful circumstances, including a work or work-like setting.

The Veteran was afforded a March 2016 Board hearing in which he indicated he worked for Metal Craft as a maintenance electrician and then in 1993, he began working with Sears as an electrician.  He reported that he would work normally and then get depressed and self-medicate with alcohol which affected his employment.  

The issue was remanded by the Board in May 2016 and the Veteran was afforded a September 2016 VA psychiatric examination.  The Veteran examiner indicated an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disorder.  He noted the Veteran was an HVAC for Sears up until 2008 when he stopped working due to his back issues.

The Veteran was also afforded a September 2016 VA examination related to his hearing loss claim.  The examiner addressed the Veteran's service-connected tinnitus and stated the Veteran sleeps with a fan at night to reduce the perception of his tinnitus.  The Veteran described the sound of ringing that was audible at the time of his evaluation.

Records from the Social Security Administration (SSA) reflect that the Veteran was considered disabled for SSA purposes as of May 2008 due to a back condition and hypertension.

Based on the foregoing, the Board determines that the preponderance of the evidence is against a finding that the Veteran has been prevented from securing or following substantially gainful employment as a result of his service-connected psychiatric disorder.  His service-connected tinnitus and erectile dysfunction have little to no impact on his ability to work; thus, they do not combine to meet the necessary standard.  In this regard, the VA examinations of record have not shown the Veteran is prevented from work due to his service-connected disabilities.  While it appears that the Veteran has not worked since 2008, the evidence, including the SSA records, shows that he stopped working due to back problems.  

The multiple VA psychiatric opinions of record support that the Veteran's employment is affected by his psychiatric disorder, but not that it prevents him from substantially gainful employment.  As noted, the record does not contain any medical opinions to the effect that the Veteran's service-connected psychiatric condition alone prevents him from securing or following a substantially gainful occupation.  Although a TDIU determination is not a strict medical issue, the medical opinions in this case serve to inform the Board in its decision.  The evidence suggests that, to the extent the Veteran is precluded from working, he has other nonservice-connected disabilities that prevent employment, such as a back condition, but those conditions are not for consideration.

Thus, the evidence of record does not show that the Veteran is prevented from securing or following substantially gainful employment due to his service-connected psychiatric disorder.  As the preponderance of the evidence is against the claim for a TDIU, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is not warranted.


ORDER

Service connection for prostate cancer is denied.

Service connection for hearing loss is denied.

A rating in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter, for service-connected psychiatric disorder, is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


